Citation Nr: 1515970	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1986. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the above claim.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2008.  A transcript of the hearing is associated with the claims file.

By a June 2014 decision, the Board denied service connection for a right foot disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in February 2015; and in February 2015, the Court issued an Order granting the Joint Motion for Remand.  The Court vacated the June 2014 Board decision.  The matter was remanded to the Board for readjudication consistent with the motion. 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter addressed in the joint motion.  The basis for the Court's remand, as set out in the February 2015 Joint Motion, was that the Board failed to provide an adequate statement of reasons or bases for its decision.  Specifically, the Board erred by failing to discuss whether the Veteran has right foot arthritis and, if so, whether the medical opinions of record are adequate.  It was additionally noted that while the November 2013 VA examiner's report indicated a diagnosis of "degenerative or traumatic arthritis," the examiner did not offer any opinion as to whether such condition was caused or aggravated by the Veteran's service or his service-connected disabilities.  Similarly, a VA medical opinion obtained in January 2014 also failed to offer any discussion or opinion as to whether the Veteran's arthritis of the right foot was caused or aggravated by his service or service-connected disabilities.  The Court instructed that the Board, after determining whether the Veteran has a current diagnosis of arthritis of the right foot, should also determine whether the November 2013 VA examination and January 2014 VA medical opinion were adequate.  

Accordingly, a remand is needed to obtain a new VA examination in order to confirm whether the Veteran has a diagnosis of right foot degenerative arthritis and to fully address whether any such diagnosis had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include as secondary to a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination so as to ascertain the nature and etiology of his asserted right foot disability.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.   

Following review of the record, the examiner is requested to address the following questions:

(a) Is it at least as likely as not that the Veteran's current right foot disability, to include any degenerative arthritis, had its onset in service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the Veteran's current right foot disability, to include any degenerative arthritis, was caused (in whole or in part) by a service-connected disability, to include the service-connected bilateral knee and lumbar spine disabilities?

(c) Is it at least as likely as not that the Veteran's current right foot disability, to include any degenerative arthritis, is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include the service-connected bilateral knee and lumbar spine disabilities?

The examiner should indicate whether any additional imaging studies or diagnostic testing is necessary to confirm a diagnosis.  The examiner should perform any necessary diagnostic imaging tests necessary to provide a complete medical opinion to include X-ray studies to determine whether the Veteran has arthritis.

A complete and detailed rationale should be given for 
all opinions and conclusions expressed.  

If the physician cannot provide a requested opinion without resort to mere speculation, the physician must explain why the opinion cannot be provided without resort to speculation.

2. After completing the above and any other development deemed necessary by the AOJ, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

